                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                           Case No. 18-cv-04935-JD
                                         LABORERS HEALTH AND WELFARE
                                   8     TRUST FUND FOR NORTHERN
                                         CALIFORNIA, et al.,                                ORDER RE REPORT AND
                                   9                                                        RECOMMENDATION
                                                        Plaintiffs,
                                  10                                                        Re: Dkt. No. 27
                                                 v.
                                  11
                                         CLS CONSTRUCTORS, INC.,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          The Court has reviewed Magistrate Judge Jacqueline Scott Corley’s report and

                                  15   recommendation. Dkt. No. 27. No objections have been filed in response to the report, and the

                                  16   time to file objections has expired. See Fed. R. Civ. P. 72(b).

                                  17          The Court agrees with Magistrate Judge’s well-reasoned report and recommendation. The

                                  18   Court consequently adopts it in full and grants plaintiffs’ motion for default judgment, Dkt. No.

                                  19   23. Defendant CLS Constructors, Inc. is ordered to pay plaintiffs a total of $32,693.98, which

                                  20   represents $17,333.12 in unpaid contributions, $3,486.28 in interest, $3,486.28 pursuant to 29

                                  21   U.S.C. § 1132(g)(2)(C), and $8,338.30 in attorneys’ fees and costs. Defendant is also ordered to

                                  22   submit to an audit of its financial records for the period from November 2017 to the present.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 2, 2019

                                  25

                                  26
                                                                                                    JAMES DONATO
                                  27                                                                United States District Judge
                                  28
